Citation Nr: 1301106	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability of the bilateral legs, claimed as arthritis, to include as secondary to a service-connected bilateral foot disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral planovalgus flat feet with plantar fasciitis (bilateral foot disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1988 with reserve service thereafter with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from September 1988 to April 1996.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in pertinent part, granted service connection for a bilateral foot disorder and assigned an initial 10 percent rating, and denied service connection for a disability of the bilateral legs. 

The Veteran testified at an April 2010 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In December 2010, the Board issued a decision which, in pertinent part, denied the claims at issue.  In an October 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed an October 2011 Joint Motion for Remand (JMR), and remanded that part of the Board decision denying service connection for a disability of the bilateral legs and an increased rating for the bilateral foot disorder for compliance with the instructions in the JMR.  In April 2012, the Board remanded this case for additional development pursuant to the JMR.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.  Prior Board remand directives were not completed.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran seeks service connection for a disability of the bilateral legs on the basis that she experienced bilateral leg pain during service, or in the alternative, that such is secondary to her service-connected bilateral foot disorder.  

A May 1988 service treatment record reflects that the Veteran reported a five-day history of pain in the upper legs.  The Veteran's pain was attributed to "indirect trauma" and she was diagnosed with a muscle strain and put on physical profile for three days.  Thereafter, the Veteran's service treatment records do not reflect complaints or treatment with regard to her legs.  Around the time she separated from this initial period of active service in September 1988, the Veteran signed a statement which was stamped on her April 1988 entrance examination report asserting that her physical condition had not changed since this examination.  An April 1992 periodic examination reflects that the Veteran's legs were found to be normal.  However, in the accompanying report of medical history, the Veteran did indicate that she had a history of cramps in her legs.  A physician's notation reflects that the Veteran's cramps were experienced soon after using a home treadmill and occurred more often in the left leg than the right leg. 

The Veteran's post-service treatment records are negative for complaints or treatment for leg problems.  At the January 2008 VA examination, the Veteran reported a ten-year history of bilateral lower extremity pain in the thighs, knees, and calves.  The pain was greater in the left lower extremity.  Because the Veteran described a "diffuse" pain, the examiner attributed it to restless leg syndrome or periodic limb movement disorder.  However, an x-ray study performed at this time revealed a bony lesion at the proximal aspect of the left fibula probably representing an exostosis or posttraumatic change.  The examiner did not provide a nexus opinion.

In the JMR, it was found that the Board had failed to address whether service connection was warranted on a direct basis for the Veteran's bony exostosis of the left fibula.  In its remand, the Board thus sought a VA opinion as to whether the Veteran's bilateral leg pain, to include the left leg bony exostosis, was incurred in or aggravated by active service, including consideration of whether such was caused or aggravated by her service-connected bilateral foot disorder.  

The Veteran underwent VA examination in April 2012.  The examiner diagnosed the Veteran with restless leg syndrome and osteochondroma and opined that the Veteran's osteochondroma was not caused or aggravated by service, or her service-connected bilateral foot disorder.  He reasoned that such was a benign tumor, of unknown etiology.  He failed to render the requested etiological opinion as to whether the Veteran's bilateral leg pain, diagnosed on examination as restless leg syndrome, was incurred in or aggravated by service, including her complaints of bilateral leg pain in the May 1988 and her April 1992 report of medical history including leg cramps.  Stegall, at 268.

Further, the rationale provided for the opinion that the Veteran's osteochondroma was not caused or aggravated by service, or her service-connected bilateral foot disorder, was not sufficient.  A statement that the tumor is of unknown origin does not represent consideration of the Veteran's in-service complaints, the nature of the tumor, and the medical literature, if any, discussing "indirect trauma" and subsequent development of osteochondroma.  In another portion of the examination report, the examiner opined that the Veteran's feet do not cause and do not bother her legs or cause her condition of the legs.  No rationale for this conclusion was provided.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Thus, on remand, an adequate opinion as to the etiology of the Veteran's bilateral leg pain, diagnosed as restless leg syndrome, or any other bilateral leg disability, to include the left leg bony exostosis, is required. 
With regard to the Veteran's claim for an increased rating for her service-connected bilateral foot disorder, it was noted in the JMR that the VA examiner recorded in the January 2008 VA examination report that the Veteran's range of motion of the ankles was normal with 10 degrees dorsiflexion, 30 degrees plantar flexion, 10 degrees inversion, and 5 degrees eversion.  However, under VA law, full range of motion of the ankle is defined as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2012).  Thus, the examiner's range of motion measurements indicate that the Veteran's range of motion of the ankles was not normal at the time.  In the JMR, the Board was instructed to consider these abnormal range of motion measurements or obtain clarification from the examiner.  In its remand, the Board thus sought such clarification.  The Board was also instructed the AOJ to consider whether the VA examiner's finding of mild degenerative joint disease of the midfoot based on x-ray studies during VA examination in January 2008 raises a claim for service connection for degenerative joint disease as secondary to the Veteran's service-connected bilateral foot disorder.  The Board directed the AOJ to consider whether a separate rating is warranted for this condition. 

No clarification was sought.  A new examiner, in April 2012, simply reported that the Veteran demonstrated normal range of motion of the ankles at the present time.  Stegall, at 268.  Further, while the VA examiner opined that the Veteran's mild degenerative joint disease of the midfoot was part of or related to her service-connected bilateral foot disorder, it does not appear that the AOJ considered whether a separate rating is warranted for this condition.  Stegall, at 268.  Thus, on remand, clarification as to the Veteran's range of motion of the ankles in January 2008, as well as consideration of a separate rating for mild degenerative joint disease of the midfoot is required.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who conducted the April 2012 VA examination.  If that examiner is not available, schedule the Veteran for another appropriate examination and have that examiner address the Board's inquiries.  

(a)  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral leg pain, diagnosed as restless leg syndrome, or any other bilateral leg disability, was incurred in service, or is otherwise related to service, including the Veteran's complaints of bilateral leg pain in May 1988 and her April 1992 report of medical history including leg cramps. 

(b)  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bony exostosis of the left fibula was incurred in service, or is otherwise related to service, including the Veteran's complaints of bilateral leg pain in May 1988 and her April 1992 report of medical history including leg cramps. 

(c)  The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current bilateral leg disability, to include restless leg syndrome, or any other bilateral leg disability, as well as her bony exostosis of the left fibula is proximately due to, the result of, her service-connected bilateral foot disorder.  

As a clear and separate response, the examiner must also render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current bilateral leg disability, to include restless leg syndrome, or any other bilateral leg disability, as well as her bony exostosis of the left fibula, has been aggravated (made permanently worse beyond the natural progression of the disease) by her service-connected bilateral foot disorder. 

To the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant bilateral leg symptoms or other disability while in service, or since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only her personal knowledge, not medical expertise, as it may come to her through her senses.  The examiner therefore must specifically address the Veteran's claims that her current bilateral leg disability, to include restless leg syndrome, or any other bilateral leg disability, as well as her bony exostosis of the left fibula, dates back to service, and specifically to her complaints of bilateral leg pain in May 1988 and her April 1992 report of medical history including leg cramps, or alternatively is secondary to her service-connected bilateral foot disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  Forward the Veteran's claims file to the examiner who conducted the VA examination in January 2008.  If the examiner who conducted that VA examination is no longer available, properly document such in the claims file, and forward the claims file to the examiner who conducted the VA examination in April 2012, or any other appropriate examiner, and request that they provide the Board any possible clarifying information. 

A clarifying opinion as required as to whether the Veteran's range of motion measurements of the ankles set forth in the January 2008 examination report are accurate and, if so, why the examiner considered this range of motion to be normal in light of VA's definition of normal range of motion of the ankles set forth in Plate II, which defines normal range of motion as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a.  If the Veteran's range of motion of the ankles was in fact abnormal at that time, the examiner should state whether this was related to her service-connected bilateral foot disorder. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the Veteran's claims on the merits, to include consideration of whether a separate rating is warranted for degenerative joint disease of the feet.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination that may be requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).





(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


